Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.498 Filed 03/31/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DERRICK HILLS,
                                                   Case No. 15-12148
              Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
                  v.                               ARTHUR J. TARNOW

RICHARD A. ROBLE ET AL.,                           U.S. MAGISTRATE JUDGE
                                                   ELIZABETH A. STAFFORD
             Defendants.
                                       /

   ORDER ADOPTING REPORT AND RECOMMENDATION [31]; OVERRULING
PLAINTIFF’S OBJECTIONS TO REPORT AND RECOMMENDATION [34]; GRANTING
                 DEFENDANTS’ MOTION TO DISMISS [21]

      On June 11, 2015, Plaintiff Derrick L. Hills filed a civil rights complaint for

money damages under 28 U.S.C. § 1343 and Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971) against Defendants Richard

Roble, Aaron Garcia, and six John Doe U.S. Marshalls. On October 15, 2015, the

Court granted Plaintiff’s Motion for Administrative Closure [11] pending the appeal

of his conviction in order to overcome the Heck v. Humphrey bar to his suit. (ECF

No. 13); 512 U.S. 477 (1994). On August 5, 2019, the Court granted Plaintiff’s

Motion to Reopen the Case [18]. (ECF No. 19).

      Before the Court is Defendants Roble and Garcia’s Renewed Motion to

Dismiss [21] filed on September 9, 2019. Plaintiff filed a Response [22] on

September 17, 2019. Defendant filed a Reply [25] on October 1, 2019. On April 2,

                                    Page 1 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.499 Filed 03/31/21 Page 2 of 11




2020, the Magistrate Judge issued a Report and Recommendation (“R&R”) [31]

recommending that the Court grant Defendants’ Renewed Motion to Dismiss [21].

Plaintiff filed Objections [34] to the R&R on November 14, 2020. Defendants filed

a Response [38] to Plaintiff’s Objections [34] on December 7, 2020.

      For the reasons stated below, the R&R [31] is ADOPTED; Plaintiff’s

Objections [34] are OVERRULED; and Defendants’ Renewed Motion to Dismiss

[21] is GRANTED.

                   FACTUAL AND PROCEDURAL BACKGROUND

      The Court adopts the facts of this case as set forth in the R&R:

        In April 2012, U.S. Bankruptcy Judge Steven Rhodes issued a
        report and recommendation to this Court to hold Hills in criminal
        contempt under 18 U.S.C. § 401(3). [ECF No. 21-2; see ECF No.
        21-3; see also ECF No. 21-11, PageID.345]. Judge Rhodes found
        that Hills had violated an October 2007 permanent injunction
        prohibiting him from engaging in actions as a Bankruptcy Petition
        Preparer. [ECF No. 21-2]. Hills’ violated the injunction by, among
        other things, providing bankruptcy assistance, illegally practicing
        law and counseling clients to deceive bankruptcy trustees about
        his role in their cases. [Id.]. After receiving the report and
        recommendation, the Honorable Sean F. Cox ordered Hills to
        appear for a May 2012 status conference, but Hills failed to
        appear. [ECF No. 21-3]. Judge Cox thus ordered Hills to show
        cause why he should not be held in criminal contempt, scheduled
        a trial on the matter and requested that the U.S. Attorney appoint
        an attorney to prosecute Hills for criminal contempt. [ECF No. 21-
        3]. Richard Roble, who was a Special Assistant U.S. Attorney
        (SAUSA), filed a notice of appearance and prosecuted the case.
        [ECF No. 21-11, PageID.346, 351]. A jury found Hills guilty of
        five counts of contempt and Judge Cox sentenced him to 46
        months in prison. [Id., PageID.346]. The Sixth Circuit affirmed
        the judgment. [ECF No. 21-11, PageID.351-352].

                                    Page 2 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.500 Filed 03/31/21 Page 3 of 11




        Before imposing sentence, Judge Cox had to issue an arrest
        warrant for Hills because he failed to appear for sentencing. [ECF
        No. 21-10; ECF No. 23, PageID.392]. On February 21, 2014,
        members of the Detroit Fugitive Apprehension Team (DFAT), led
        by Deputy U.S. Marshal Aaron Garcia, arrived at Hills’ residence
        to arrest him. [ECF No. 23, PageID.392]. Garcia saw a person let
        two large pitbulls out of the house to the back yard and saw a
        woman retrieve them about 20 minutes later. [Id., PageID.392].
        After observing this, members of DFAT team went to Hills’ home
        to make contact but were unsuccessful after “several minutes of
        Knocking and Announcing Police.” [Id., PageID.392]. DFAT then
        interviewed neighbors, confirming that Hills did “reside at the
        target residence” and that he “was observed at the residence the
        other day.” [Id., PageID.392]. After another 20 minutes of
        knocking and announcing their presence, DFAT forcibly entered
        Hills’ residence. [Id., PageID.392]. “As DFAT members breached
        the front door members observed a large pitbull running in an
        aggressive manner towards the team.” [Id., PageID.392]. Task
        Force Officer Dave Wineman shot the dog “to stop the threat,” and
        the dog died. [Id., PageID.392]. Hills was arrested. [Id.,
        PageID.392-393]. Hills’ girlfriend, who was at the home, told
        DFAT members that Hills instructed her “to close the door and do
        not open it” when the members started knocking and announcing
        their presence. [Id., PageID.393].

        In his complaint, Hills takes issue with the manner of his arrest
        and with Roble’s role as his prosecutor. [ECF No. 1]. Hills alleges
        that Roble violated his Fifth Amendment due process rights when
        he “acted without authority and outsides the scope of his appointed
        position as a U.S. Trustee Staff Attorney in impermissvely [sic]
        prosecuting” Hills for criminal contempt. [Id., PageID.5]. And
        Hills claims that “Garcia and John Doe 1-6 used excessive force
        in effectuating [his] arrest on 2/21/2014,” in violation of the
        Fourth Amendment. [Id., PageID.6].




                                   Page 3 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.501 Filed 03/31/21 Page 4 of 11




                               STANDARD OF REVIEW

      The Court’s review of objections to a Magistrate Judge’s R&R on a

dispositive motion is de novo. 28 U.S.C. § 636(b)(1)(c). “‘[O]bjections disput[ing]

the correctness of the magistrate’s recommendation but fail[ing] to specify the

findings . . . believed in error’ are too general.” Novak v. Prison Health Services,

Inc., No. 13-11065, 2014 WL 988942, at *3 (E.D. Mich. Mar. 13, 2014) (quoting

Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Ordinarily, objections that lack

specificity do not receive de novo review. Mira v. Marshall, 806 F.2d 636, 637 (6th

Cir. 1986). In addition, the Court may accept, reject, or modify any or all of the

Magistrate Judge’s findings or recommendations. Fed. R. Civ. P. 72(b)(3).

      Defendants moves to dismiss for lack of subject matter jurisdiction pursuant

to Fed. R. Civ. P. 12(b)(1). “Where subject matter jurisdiction is challenged pursuant

to 12(b)(1), the plaintiff has the burden of proving jurisdiction in order to survive

the motion.” Mich. S. R.R. Co. v. Branch & St. Joseph Cntys. Rail Users Ass’n., Inc.,

287 F.3d 568, 573 (6th Cir. 2002). A Rule 12(b)(1) challenge to subject matter

jurisdiction takes the form of either a facial or factual attack. Ohio Nat. Life Ins. Co.

v. United States, 922 F.2d 320, 325 (6th Cir. 1990). Under a facial attack, the Court

takes Plaintiff’s factual allegations as true. Id. Under a factual attack, “the court is

free to weigh the evidence and satisfy itself as to the existence of its power to hear

the case.” United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994).


                                      Page 4 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.502 Filed 03/31/21 Page 5 of 11




      Defendants also move to dismiss for failing to state a claim upon which relief

can be granted under FED. R. CIV. P. 12(b)(6). However, as the Magistrate Judge

notes, because Plaintiff relies upon Defendant Garcia’s report in response, the Court

analyzes Garcia’s arguments under the summary judgement standard.

      “To survive a motion to dismiss, [plaintiffs] must allege ‘enough facts to state

a claim to relief that is plausible on its face.’” Traverse Bay Area Intermediate Sch.

Dist. v. Mich. Dep’t of Educ., 615 F.3d 622, 627 (6th Cir. 2010) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court must “assume the veracity

of [the plaintiffs] well-pleaded factual allegations and determine whether the

[plaintiffs are] entitled to legal relief as a matter of law.” McCormick v. Miami Univ.,

693 F.3d 654, 658 (6th Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009)). The Court must construe the complaint in the light most favorable to the

Plaintiff and draw all reasonable inferences in his favor. Ohio Police & Fire Pension

Fund v. Standard & Poor’s Fin. Servs. LLC, 700 F.3d 829, 835 (6th Cir. 2012).

      Summary judgment is appropriate “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV.

P. 56(a). The moving party has the burden of establishing that there are no genuine

issues of material fact, which may be accomplished by demonstrating that the

nonmoving party lacks evidence to support an essential element of its case. Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). A genuine issue for trial exists if “the

                                      Page 5 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.503 Filed 03/31/21 Page 6 of 11




evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Additionally, the

Court views all of the facts in the light most favorable to the nonmoving party and

draws all reasonable inferences in the nonmoving party’s favor. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Anderson, 477 U.S. at

255.

                                     ANALYSIS

Objection 1: Heck v. Humphrey application

       Objection one does not warrant de novo review, because it fails to specify its

objection to the R&R’s conclusion. See Mira v. Marshall, 806 F.2d 636, 637 (6th

Cir. 1986). Objections which simply dispute “‘the correctness of the magistrate’s

recommendation but fail[] to specify the findings . . . believed in error’ are too

general” and amount to a failure to object. Novak v. Prison Health Services, Inc.,

No. 13-11065, 2014 WL 988942, at *3 (E.D. Mich. Mar. 13, 2014) (quoting Miller

v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)).

       Nonetheless, even construing objection one as specifically objecting to the

Magistrate Judge’s finding that Heck v. Humphrey bars his challenge to his

conviction, the Court finds Plaintiff’s argument unavailing. In relevant part, Heck

states the following:



                                     Page 6 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.504 Filed 03/31/21 Page 7 of 11




     to recover damages for allegedly unconstitutional conviction or
     imprisonment, or for other harm caused by actions whose unlawfulness
     would render a conviction or sentence invalid, a § 1983 plaintiff must prove
     that the conviction or sentence has been reversed on direct appeal, expunged
     by executive order, declared invalid by a state tribunal authorized to make
     such determination, or called into question by a federal court’s issuance of a
     writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages bearing that
     relationship to a conviction or sentence that has not been so invalidated is
     not cognizable under § 1983. Thus, when a state prisoner seeks damages in
     a § 1983 suit, the district court must consider whether a judgment in favor of
     the plaintiff would necessarily imply the invalidity of his conviction or
     sentence; if it would, the complaint must be dismissed unless the plaintiff
     can demonstrate that the conviction or sentence has already been invalidated.

512 U.S. at 486-87.

      Here, Plaintiff has failed to show that his conviction has been set aside. In

fact, the Sixth Circuit affirmed his conviction direct appeal. Hills v. United States,

No. 2:12-cv-12254 (E.D. Mich. November 5, 2015), ECF No. 139. Furthermore,

his 28 U.S.C. § 2255 petition was denied, and the Sixth Circuit denied his

application for a certificate of appealability. Hills v. United States, No. 12-12254,

2016 WL 3254566 (E.D. Mich. June 14, 2016); Hills v. United States, No. 16-

2073, 2017 WL 3221278 (6th Cir. Feb. 10, 2017). Moreover, he has not shown

any evidence to persuade this Court that his conviction or sentence has otherwise

been invalidated. Objection one is overruled.

Objection 2: Defendant Roble – Absolute Immunity

      Objection two similarly does not warrant de novo review, because it lacks

specificity. Nonetheless, even construing objection two as a challenge to the


                                      Page 7 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.505 Filed 03/31/21 Page 8 of 11




Magistrate Judge’s conclusion that Defendant Roble enjoys absolute immunity, this

objection is overruled.

        It is clearly established that prosecutors enjoy absolute immunity from civil

suits. Imbler v. Pachtman, 424 U.S. 409, 420 (1976) (prosecutors “enjoy[] absolute

immunity from § 1983 suits for damages when [they] act[] within the scope of [their]

prosecutorial duties.”); see also Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir.

2010) (prosecutors are absolute immunity for “appearances at probable

cause and grand jury hearings, evaluation of evidence and presentation

of that evidence at pre-trial and trial proceedings, and preparation of witness for

trial.”).

        Despite this immunity, Plaintiff argues that Defendant Roble prosecuted him

without proper authority, because he had no affiliation with the U.S. Attorney’s

Office. Although Defendant Roble did not have this affiliation, he was nonetheless

authorized to prosecute Plaintiff as an attorney for the Department of Justice’s U.S.

Trustee Office. In fact, the Sixth Circuit addressed this very issue on direct appeal

and confirmed that “Roble was working as a Special Assistant United States

Attorney during his involvement in the criminal contempt proceedings. Thus, Rule

42(a)(2)’s general requirement that ‘the contempt be prosecuted by an attorney for

the government’ was met.” Hills v. United States, No. 2:12-cv-12254 (E.D. Mich.

November 5, 2015), ECF No. 139 (citing FED. R. CRIM. P. 42(A)(2)). Plaintiff has


                                     Page 8 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.506 Filed 03/31/21 Page 9 of 11




not given this Court any reason to doubt Roble’s authority as a prosecutor for the

United States of America. This objection is therefore overruled.

Objection 3: Defendant Garcia – Qualified Immunity

      Plaintiff disputes the Magistrate Judge’s finding that Defendant Garcia, a U.S.

Marshall, is entitled to qualified immunity for Plaintiff’s claims of wrongful arrest

and wrongful entry into his home. The Court agrees with the R&R’s analysis here.

      “Qualified immunity protects government officials performing discretionary

functions unless their conduct violates a clearly established statutory or

constitutional right of which a reasonable person in the official's position would have

known.” Silberstein v. City of Dayton, 440 F.3d 306, 311 (2006). To overcome this

defense, Plaintiff must allege “facts sufficient to indicate that the [government

official's] act in question violated clearly established law at the time the act was

committed.” Russo v. City of Cincinnati, 953 F.2d 1036, 1043 (6th Cir.1992).

      These facts must satisfy two prongs. First, he must show that “based upon the

applicable law, the facts viewed in the light most favorable to the plaintiff show that

a constitutional violation has occurred.” Sample v. Bailey, 409 F.3d 689, 695 (6th

Cir.2005); see also Saucier v. Katz, 533 U.S. 194, 201 (2001). Second, Plaintiff must

show that “the violation involved a clearly established constitutional right of which

a reasonable person would have known.” Sample, 409 F.3d at 696; see also Saucier,

533 U.S. at 201. A clearly established right “must be sufficiently clear that a


                                     Page 9 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.507 Filed 03/31/21 Page 10 of 11




reasonable official would understand that what he is doing violates that right.”

Saucier, 533 U.S. at 202 (internal quotation marks omitted).

      Under the Fourth Amendment, “an arrest warrant founded on probable cause

implicitly carries with it the limited authority to enter a dwelling in which the suspect

lives when there is reason to believe the suspect is within.” Payton v. New York, 445

U.S. 573, 603 (1980). Here, because Plaintiff failed to appear in court for sentencing,

Defendant Garcia and the officers with him went to Plaintiff’s residence with an

arrest warrant to take him into custody. (ECF No. 23, PageID.392-93). When they

arrived on the scene, the officers knocked and announced themselves before entering

Plaintiff’s home to arrest him. (Id.). Under these facts, Plaintiff has failed to allege

that Defendant Garcia violated his Fourth Amendment rights. Objection three is

overruled.

                                     CONCLUSION

      For the reasons stated above, the R&R [31] is ADOPTED; Plaintiff’s

Objections [34] are OVERRULED; and Defendants’ Renewed Motion to Dismiss

[21] is GRANTED. Plaintiff’s excessive force claims against Defendant Garcia and

six John Doe officers remain live.

      Accordingly,

      IT IS ORDERED that the R&R [31] is ADOPTED.




                                      Page 10 of 11
Case 2:15-cv-12148-AJT-EAS ECF No. 44, PageID.508 Filed 03/31/21 Page 11 of 11




      IT IS FURTHER ORDERED that Plaintiff’s Objections [34] are

OVERRULED.

      IT IS FURTHER ORDERED that Defendants’ Renewed Motion to Dismiss

[21] is GRANTED.

      IT IS FURTHER ORDERED that Defendant Richard Roble is

DISMISSED.

            SO ORDERED.

                                    s/Arthur J. Tarnow
                                    Arthur J. Tarnow
Dated: March 31, 2021               Senior United States District Judge




                                 Page 11 of 11
